Citation Nr: 1134246	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-21 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for degenerative joint disease of the neck, low back, shoulders, hips, elbows, knees, ankles, and wrists.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from January 1959 to January 1963.  This appeal is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO).  The case was previously before the Board in November 2010, when the issues on appeal included entitlement to a total disability rating based on individual unemployability (TDIU).  An April 2011 rating decision granted the Veteran a TDIU rating, effective April 3, 2008.  He has not disagreed with the effective date assigned for TDIU, and that matter is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

Subsequent to the April 2011 supplemental statement of the case (SSOC) the Veteran submitted additional argument and internet research.  This submission represents cumulative argument and evidence, and therefore does not require referral to the RO for initial consideration.  38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  A December 2008 Board decision denied the Veteran's claim of service connection for degeneration of the bones, or arthritis, based essentially on findings that such disability was not manifested in service or to a compensable degree within one year after the Veteran's separation from service, and was unrelated to service.

2.  Evidence received since the December 2008 Board decision does not tend to show that the Veteran's current degenerative joint disease of the neck, low back, shoulders, hips, elbows, knees, ankles, and wrists is/may be related to his service; does not relate to the unestablished fact necessary to substantiate the claim of service connection for degenerative joint disease of the neck, low back, shoulders, hips, elbows, knees, ankles, and wrists; and does not raise a reasonable possibility of substantiating such claim.
CONCLUSION OF LAW

New and material evidence has not been received and the claim of service connection for degenerative joint disease of the neck, low back, shoulders, hips, elbows, knees, ankles, and wrists may not be reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

The U.S. Court of Appeals for Veterans Claims (Court) has held that VCAA notice in a claim to reopen must include (with some degree of specificity) notice of the basis for the prior denial of the claim, notice of the evidence and information necessary to reopen the claim, and notice of the evidence and information necessary to establish the underlying claim of service connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Pursuant to the November 2010 Board Remand, a December 2010 letter provided the Veteran Kent-compliant notice (and also provided notice of how disability ratings and effective dates of awards are assigned; see Dingess v. Nicholson, 19 Vet. App. 473 (2006)).  Although complete notice of what is needed to reopen the claim was not provided before the initial unfavorable decision in this matter, substantially complete notice was provided after the Board's remand, and both matters were thereafter readjudicated.  See April 2011 SSOC.  Consequently, any earlier notice defect is cured, and the Veteran is not prejudiced by such defect.

The Veteran's available service treatment records (STRs) and VA and private treatment records are associated with his claims file.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach in a claim to reopen until/unless the previously denied claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii).  See Paralyzed Veterans of America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  

A November 2010 statement from the Veteran's attorney and a May 2011 statement by the Veteran allege that "the ionizing radiation portion of this case has never been properly adjudicated, either prior to or since the 550 REM estimate."  While his attorney does not specify the alleged problems with the prior adjudication, the Veteran claims that (1) the VA RO is asking for what the government did not put in his records, (2) Navy Directives to conduct medical examinations and keep secret medical files were not followed, (3) the RO did not ask for an internal dose assessment for the radiation exposure and (4) his radiation claim should have been sent to Jackson, Mississippi for adjudication.  Regarding points (1)-(3), the Board observes that the Veteran's exposure to radiation has been verified; therefore, further development for such is not necessary.  Regarding processing of the radiation claim by the Jackson, Mississippi RO; it is noteworthy that such matter was the subject of a December 2008 final Board decision, and that the instant decision addresses a petition to reopen the claim.  Transfer of the claims file to the Jackson, Mississippi RO (which processes claims based on ionizing radiation exposure) for adjudication is not necessary unless the claim is reopened.  

The Veteran has not identified any further pertinent evidence that is outstanding.  VA has met its assistance obligations in this matter.

Legal Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Generally, when there is a final Board decision denying a claim for VA benefits such claim may not be reopened or allowed based solely on the evidence of record at the time of such decision.  38 U.S.C.A. § 7104.  However, if new and material evidence is presented or secured with respect to the claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence already of record when the last final denial of the claim was made, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

A September 1997 rating decision denied the Veteran's claim seeking service connection for degeneration of bone and spine.  He appealed that decision to the Board, and a December 2008 Board decision affirmed the denial, in essence based on findings that such disability was not manifested in service or to a compensable degree within one year after his separation from service, and was unrelated to his service.  The Veteran was notified of the Board decision and of his right to appeal it.  He did not do so, and it became final.  38 U.S.C.A. § 7104.  The instant claim arises from a January 2009 rating decision which denied service connection for degenerative joint disease of the neck, low back, shoulders, hips, elbows, knees, ankles and wrists.

Evidence of record at the time of the December 2008 Board decision included STRs showing that the veteran participated in atmospheric nuclear testing at Johnston Island in 1962, in an operation named DOMINIC I.  A December 2006 letter from the Defense Threat Reduction Agency shows their conclusion that the total skin dose the Veteran could have received to any skin area during participation in the U.S. atmosphere nuclear testing was not more than 550 rem.  

In the December 2008 Board decision, the Board conceded that the Veteran was exposed to radiation in service.  The Board noted that the Veteran's STRs do not show any treatment for degeneration of the bones and that he asserted that his disabilities began many years following his active duty service, but are a direct result of his exposure to ionizing radiation during service.  The Board further noted that the Veteran was found to have spondylosis of the cervical spine in 1995 as well as degenerative joint disease.  A progress note dated in May 1996, shows that he was concerned about potential radiation exposure as he had been feeling weak and tired with pain in his back.  It was noted at that time that he had experienced numbness in his fingers.  The examiner disqualified himself as an expert in the field of nuclear radiation, but rendered an assessment of possible nuclear exposure given the unusual syndrome and history presented by the veteran.

During his April 1998 Travel Board hearing, the Veteran testified that he had degeneration of the bones that he believed to be the result of his participation in the DOMINIC I nuclear testing.  He testified that although no physician had ever diagnosed an illness related to radiation exposure, he was told by VA over the telephone that there was no way to tell the difference between degenerative joint disease caused by injury and degenerative joint disease caused by radiation exposure.  The Veteran further testified that he began having back pain in 1968, that after service he did not tell any physician about his radiation exposure until the operation was declassified, and that he now believes his health problems resulted from exposure to Strontium 90 and/or Plutonium.  He has also asserted that his health problems resulted from a blast injury in service.

A June 2007 letter from a VA physician reflects that the physician reviewed the entire radiology film file, including X-rays from 1992 to 1997.  There were degenerative changes in the Veteran's lumbar and cervical spine.  The examiner noted that none of the examinations reveled findings specific for a traumatic or post irradiation cause for the degenerative changes.  All of the findings in the studies were compatible with age related degenerative changes which were commonly seen in patients who are the Veteran's age.  The physician found that he certainly could not exclude the possibility that earlier traumatic events may have contributed to the degenerative process, but that there was no radiographic evidence to support that possibility.

On October 2007 VA examination, the Veteran's symptoms were diagnosed as degenerative disc disease of the cervical and lumbar spine.  Based on the lack of treatment for joint complaints in service and the lack of medical records showing joint complaints, the examiner found that in spite of the Veteran's subjective complaints, there was no evidence to support a diagnosis for his painful joints, other than his spine.  The examiner noted that there was no continuity of medical records to support the Veteran's assertions and opined that the Veteran's joint complaints were less likely than not caused by or a result of the blast injury in service or radiation exposure in service.

Evidence received since the December 2008 Board decision consists of numerous written communications from the Veteran and his representative/attorney (prior to November 2007, when he retained an attorney, the Veteran was represented by a veterans' service organization (VSO)), VA and private medical records, and results of internet research.  The written communications by and on behalf of the Veteran reiterate his contentions that he has degenerative joint disease as a result of radiation exposure and/or blast injury in service.  The medical records continue to show diagnoses of degenerative joint disease; however, these records do not suggest that this disability is the result of radiation exposure or a blast injury.  

The Board has reviewed the internet printouts submitted by the Veteran relating to radiation and damage to bones and finds the submissions to be cumulative (to the treatise evidence previously considered), and not new and material.  The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'".  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  Here, the Veteran had previously (in 2007) submitted treatise/internet information linking radiation exposure to skeletal damage. That is information not in dispute.  What remains unestablished is the applicability of this information to his individual case.  The submitted internet evidence is general in nature, does not specifically discuss the Veteran's case, and is not accompanied by any medical opinion of a medical professional which directly supports the contentions which the appellant has raised.  Accordingly, it is not material.

As the claim was previously denied because the Veteran's arthritis was not manifest in service or to a compensable degree within one year after his separation from service and was not shown to be related to service (including as a result of radiation exposure or blast injury); for evidence received since that December 2008 Board denial to be new and material, it must (as the Veteran has been advised,) relate to these unestablished facts, i.e., it must tend to show that his degenerative joint disease was manifested in service or within the first postservice year, or that it might be related to his service (to include as due to radiation exposure) .

The additional record and statements received since December 2008 are new to the extent that they were not previously of record and were not considered by the Board in December 2008.  However, such evidence is not material, as it does not address the unestablished facts necessary to substantiate his claim.  None of the evidence received since December 2008 is new evidence that relates the Veteran current degenerative joint disease of the neck, low back, shoulders, hips, elbows, knees, ankles, and wrists to his service.  The Veteran's own statements and testimony relating his degenerative joint disease are cumulative, and are not new evidence.  See also Shade v. Shinseki, 24 Vet. App. 110 at 122, citing Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay statements are not competent evidence as to medical matters).  In light of the foregoing, the Board must find that new and material evidence raising a reasonable possibility of substantiating the Veteran's claim of service connection for degenerative joint disease of the neck, low back, shoulders, hips, elbows, knees, ankles, and wrists has not been received, and that such claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for degenerative joint disease of the neck, low back, shoulders, hips, elbows, knees, ankles, and wrists is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


